Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 66-68, canceled claims 37-65 and added new claims 69-96 in the amendment filed on March 31, 2021.  The claims 66-96 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a pharmaceutical composition comprising a compound having the Formula 
    PNG
    media_image1.png
    224
    378
    media_image1.png
    Greyscale
wherein all variables are defined in claim 66. The closest prior art is Krasikovs, et al. (Document No. 158:620995) which teaches the synthesis of a compound such as 
    PNG
    media_image2.png
    212
    334
    media_image2.png
    Greyscale
but does not teach the use of the compounds as a pharmaceutical in a composition as seen in the instant claims.  The pharmaceutical composition comprising the compound having the above Formula is neither taught nor suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 


/Shawquia Jackson/
Primary Examiner, Art Unit 1626